

113 HR 3416 IH: To amend titles 5, 10, and 32, United States Code, to require congressional approval before any change may be made to the oaths required for enlistment in the Armed Forces, appointment to an office in the civil service or uniformed services, or appointment as a cadet or midshipman at a military service academy, and for other purposes.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3416IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Sam Johnson of Texas (for himself and Mr. Olson) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 5, 10, and 32, United States Code, to require congressional approval before any change may be made to the oaths required for enlistment in the Armed Forces, appointment to an office in the civil service or uniformed services, or appointment as a cadet or midshipman at a military service academy, and for other purposes.1.Congressional approval of changes to certain military and civil service oaths(a)Oath of officeSection 3331 of title 5, United States Code, is amended by adding at the end the following new sentence: The text of the oath required by this section may not be changed except by Act of Congress..(b)Enlistment oath(1)In generalSection 502 of title 10, United States Code, is amended by adding at the end the following new subsection:(c)Text of oathThe text of the oath required by this section may not be changed except by Act of Congress..(2)National guardSection 304 of title 32, United States Code, is amended by adding at the end the following new sentence: The text of the oath required by this section may not be changed except by Act of Congress..(c)Military service academy oaths(1)United States Military AcademySection 4346(d) of title 10, United States Code, is amended by adding at the end the following new sentence: The text of the oath required by this subsection, and the text of any honor oath required of a cadet, may not be changed except by Act of Congress..(2)United States Naval AcademySection 6958(d) of such title is amended by adding at the end the following new sentence: On and after January 1, 2014, the Secretary may not change the text of the oath required by this subsection, and the text of any honor oath required of a midshipman, without specific authorization in an Act of Congress..(3)United States Air Force AcademySection 9346(d) of such title is amended by adding at the end the following new sentence: On and after January 1, 2014, the Secretary may not change the text of the oath required by this subsection, and the text of any honor oath required of a cadet, without specific authorization in an Act of Congress..